Citation Nr: 1017094	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury (a neck disability) as secondary to service 
connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In December 2003, the Veteran and his spouse testified at a 
personal hearing before a Decision Review Officer (DRO).  In 
November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
those hearings are of record.  


FINDINGS OF FACT

1.  The proximate cause of the Veteran's cervical spine 
disability resulting from a fall on August 5, 2001 was that 
he climbed a tree while intoxicated.  

2.  The Veteran's cervical spine disability resulting from a 
fall on August 5, 2001 were not proximately due to or the 
result of his service-connected bilateral knee disabilities.  

3.  The Veteran's cervical spine disability resulting from a 
fall on August 5, 2001 was proximately caused by his willful 
misconduct.  


CONCLUSION OF LAW

The criteria of service connection for cervical spine 
disability suffered due to a fall on August 5, 2001 have not 
been met.  38 U.S.C.A. § 1131; 1112; 38 C.F.R. § 3.102, 
3.301, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural matters

In November 2006, the Board issued a decision in which it 
adjudicated the issue listed on the title page above.  The 
Veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Veterans Court).  In August 2008, the 
Veterans Court issued a Memorandum Decision vacating that 
Board decision and remanding the matter for further 
development and adjudication consistent with the Veterans 
Court decision.  One of the instructions provided by the 
Veterans Court was that the Board must determine whether the 
RO properly assessed whether or not the Veteran engaged in 
willful misconduct.  

Following a June 2009 remand from the Board, in September 
2009, the RO issued an administrative decision on the issue 
of whether the Veteran's cervical spine disability was due to 
his own willful misconduct.  This decision the Board views as 
part and parcel to the matter already on appeal.  In a 
September 2009 document entitled Statement of the Case, the 
RO provided the Veteran with the text of the regulation 
regarding willful misconduct and explained the basis for it's 
finding that the Veteran's disability for which he seeks 
service connection was the result of his own willful 
misconduct.  

The Board makes the determination that the RO had properly 
assessed whether or not the Veteran engaged in willful 
misconduct.  

Since the RO last reviewed the evidence in this case the 
Veteran has submitted additional relevant evidence including 
lay witness statements and a medical opinion.  In November 
2009 and again in February 2010, the Veteran, through his 
representative waived RO consideration of the newly submitted 
evidence in the first instance.  The Board will therefore 
consider all evidence of record in deciding this case 
irrespective of when it was submitted.  See 38 C.F.R. 
§ 20.1304(c) (2009).  



Merits

In August 2001, VA received a claim from the Veteran in which 
he reported that while climbing a tree on August 5, 2001 one 
of his knees "gave out" causing him to fall about 20 feet 
which, in turn, resulted in a spinal cord injury at C6 and 
C7.  The Veteran is a quadriplegic due to this injury.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Section 3.310(a) (2005 & 2009) provides that disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Section 3.310 
was amended effective October 10, 2006, during the course of 
this appeal.  That amendment affected those situations where 
a Veteran has a disability for which service connection has 
not been established but where an already established service 
connected disability has made the otherwise non service 
connected disability worse, i.e., cases of aggravation of a 
nonservice connected disability by a service connected 
disability.  

As this case is one solely of whether his knee disabilities 
caused his cervical spine injury, the 2006 amendment to 
section 3.310 is not applicable.  

Of note is that the Veterans Court has adopted the BLACK's 
LAW DICTIONARY definition of "proximate cause" which is 
"[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
Forshey v. West, 12 Vet. App. 71, 74 (1998) (quoting BLACK'S 
LAW DICTIONARY 1225 (6th ed. 1990).  

Also important in this case is that disability pension is not 
payable for any condition due to the Veteran's own willful 
misconduct.  38 C.F.R. § 3.301(b).  When it comes to alcohol 
consumption, the simple drinking of an alcoholic beverage is 
not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Rather, if in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  Id.  

Service connection was established for left knee tendinitis 
in a September 1988 rating decision and for right knee 
tendinitis in a February 1989 rating decision.  The Veteran, 
therefore, bases his claim solely on application of the 
regulation for establishing service connection on a secondary 
basis.  There has never been a contention of direct service 
connection.  As such the Board will limit its discussion to 
this theory.  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of the 
evidence as well as to determine the probative weight to be 
assigned to the evidence.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also provided that " the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
Similarly, the Veterans Court has stated that "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

This duty to evaluate the probative weight and credibility of 
evidence includes medical opinion evidence.  For example, in 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Veterans Court provided as follows:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

More recently the Veterans Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Veterans Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Veterans 
Court also stated that most of the probative value of a 
medical opinion lies in its reasoning.  Id. at 304.  

This case involves the question of whether the Veteran's knee 
disabilities were the proximate cause of his cervical spine 
injury.  The Board finds that the Veteran's knee disabilities 
were not the proximate cause of his injury of August 2001 and 
resultant disability.  There are three reasons that the Board 
makes this finding:

First, that the Veteran's climbing of a tree and snapping off 
of a branch to retrieve a fishing lure, whether or not 
intoxication is considered, was an intervening cause that cut 
off any natural chain of causation between his knee 
disabilities and his injury.

Second, that the Veteran was intoxicated at the time of the 
injury and that intoxication was the proximate cause of his 
fall and resultant injuries, constituted willful misconduct 
and is a bar to VA compensation for the resultant disability.  

Third, the Board, based on a review of all evidence in this 
case, makes the factual determination that the Veteran did 
not experience any knee symptoms just prior to his injurious 
fall.  

Each of these reasons constitutes a sufficient and 
independent basis for finding that service connection for 
disability resulting form the Veteran's cervical spine 
injuries is not warranted.  

A Gold Cross Ambulance report from August 5, 2001 documents 
that the ambulance was dispatched to assist the Veteran.  The 
narrative contains the following description of the accident.  
"This 36 yr old pt was climbing a tree over river to get a 
fishing lure.  The small branch broke and pt fell 25 feet to 
river bed below. . . . Bystanders deny any LOC [loss of 
consciousness].  They stated immediately pt had loss of 
sensation and movement of [lower] ext.  Pt has been drinking 
alcoholic beverages stating he has had 8 or so."  

In that report, the EMT provided the times of certain events.  
That time chart, or flow chart as it is titled on the report, 
consisted of the following:  

1256 -  patient contact; 
1257 - history; 
1258 - patient c-collar and c-spine control; 
1259 patient LBB; 1300 - LBB out of H2O to ambulance; 
1302 - Oxygen via NRB at 15 liter per minute; 
1304 vitals / SpO2; 1306 - IV 16 g forearm; 
1308 - 500 cc bolus; 
1310 - electrocardiogram ; 
1311 - BS check IV 101mg/dL; 1311 Meeker County Hospital 
contact; 
1315 care transferred.  

Meeker County Memorial Hospital records from August 5, 2001 
document that the Veteran fell about 25 feet from a tree into 
the river bed.  This report, signed by "J.K.", M.D., the 
emergency room physician, documents the Veteran's condition 
on that date.  The report states, in pertinent part, as 
follows "The patient also had been using alcoholic 
beverages.  He had had up to 8 drinks. . . . His blood 
alcohol was 105 mg. / dl."  As a diagnosis the report lists 
"1.  Paraplegia, probably a T2 level from a fall of about 25 
feet.  2.  Mild alcohol intoxication."  

Included in the record are the special chemistry laboratory 
results which document that the Veteran's blood alcohol, 
measured from a sample taken on August 5, 2001 at 1332 was 
105 mg/ dl and lists as toxic levels, 50 to 100 mg/dl and 
listed that central nervous system depression occurs at 
greater than 100 mg/dl.  

The Board finds persuasive that courts' treat the mg./dL 
measurement of whole blood as synonymous with blood alcohol 
level.  See Marcum v. Luebbers, 509 F.3d 489, 494 (C.A. 8 
2007) citing See Jarrett v. Woodward Bros., 751 A.2d 972, 976 
n.4 (D.C. Ct.A. 2000).  

Additionally, Dr. J.K. stated "[w]e have been holding back 
on the morphine because of his irregular breathing, but he 
has been asking for pain medication."  Progress records note 
that he was treated with a steroid Solu-medrol.  

In this report, Dr. J.K. stated that the Veteran's mother 
suggested that the Veteran go to North Memorial.  After 
listing the laboratory findings he stated as follows:  

The patient's condition was discussed 
with Dr. [H] who suggested that he be 
transferred to a larger center and forego 
any x-rays, so we did not do any x-rays.  
He is on a back board.  His condition is 
stable.  We did talk to Dr. [T]. the 
emergency room physician at North 
Memorial and he has accepted the patient 
in transfer.  He will be going by air 
ambulance.

Progress notes include entries for time of 1330 and 1500.  
Thus, there was more than an hour and one half delay between 
the blood sample obtained at Meeker Hospital and his transfer 
to North Memorial Medical Center and more than a two hour 
delay between the time of his fall and his arrival at North 
Memorial Medical Center.  

The Board finds these two items of evidence highly probative 
as to the number of alcoholic beverages consumed on August 5, 
2001 and the Veteran's blood alcohol level (a critical 
question in this case).  

The Board finds that there is no discernable motivation for 
the EMT's or the emergency room physician to record other 
than the most accurate information possible.  As to the 
Veteran's state of alcohol intoxication, the laboratory 
results provide objective evidence that, at a 1300 on August 
5, 2001 his blood alcohol level had reached the point of 
central nervous system effects and those objective results 
are consistent with the ambulance report and the emergency 
room findings and diagnosis, providing factual evidence 
against the Veteran's claim regarding how much he actually 
had to drink at the time of the accident, which will be 
detailed below, undermining his credibility with the Board.  

Also of significance is that, although there is a very 
detailed sequence of events listed in the ambulance report, 
there is no indication that the Veteran was administered any 
narcotic and Dr. J.K. specifically noted in his report that 
morphine was withheld for clinical reasons.  This is in clear 
contradiction to the Veteran's statements, which follow, that 
he was under the influence of a narcotic when he was 
interviewed by those who provided treatment immediately 
following his injury (which is one argument being raised as 
to the reason he allegedly provided inaccurate information to 
them regarding how much he had to drink at the time of the 
accident). 

Finally, there is no mention, in the highly detailed 
ambulance report or the highly detailed emergency room 
record, of instability or knee pain as related to his fall.  
The Board is aware that from the point of the ambulance 
arrival, forward, the Veteran reported that he had no feeling 
in his legs, but there was discussion of where he had 
sensation, his report of pain in his shoulder, a report that 
he had dirt in the inguinal area, and a mention that his 
mother and wife were present at the hospital.  He reported 
previous surgery of his stomach.  

Given the severity of his injury, the lack of mention of knee 
pain prior to the fall may not, at first inspection, seem 
particularly probative.  However, the detailed nature of the 
report without mention of his knees (since, as the Veteran 
alleges, the knees caused him to fall) raises questions as to 
the accuracy of his later reports of his knee giving out, and 
later of knee pain, causing the fall.  

Records from North Memorial Healthcare document that the 
Veteran was transferred to North Memorial Medical Center on a 
backboard on August 5, 2001.  In an emergency room report 
from August 5, 2001 Dr. "L.S." stated that as follows:

Thirty six year old male presents today 
from Litchfield.  He has been drinking 
today.  Was climbing a tree and 
apparently fell approximately 25 feet 
onto apparently a dry river bed. . . . 
When he arrives here the patient states 
that he was just out doing silly things.  
He does admit to alcohol.  

Under a heading for physical examination, Dr. L.S. stated 
that the Veteran "does smell of alcohol."  Dr. L.S. 
diagnosed spinal cord injury and alcohol intoxication.  He 
also stated that the Veteran was being admitted.  This was 
dictated at 1804 on August 5, 2001.  

In another report from that same date, Dr. "J.K.C." stated 
that he was asked by the emergency department to evaluate the 
Veteran.  He stated "36 year old gentleman apparently was 
climbing a tree today to get a fishing lure down after 
drinking approximately eight beers."  Under the heading for 
physical examination, Dr. J.K.C. provided "[g]enerally, he's 
an intoxicated 36 year old gentleman who is alert and 
oriented times three."  

In yet another report of August 5, 2001 Dr. "D.A." provided 
that the Veteran fell out of a tree, was taken to Meeker 
County Hospital, and was then transferred to North Memorial 
Health Care.  Dr. D.A. stated "Upon arrival in the emergency 
room, it became clear that he was highly intoxicated."  

The Board must finds that the statement "highly 
intoxicated" clearly provides highly factual evidence 
against the claim that he had only a few drinks prior to the 
accident. 

Under a heading for physical examination, Dr. D.A. provided 
neurologic findings stating in part "he is awake and semi-
cooperative but is intoxicated."  

These records, all created on the day of the Veteran's fall 
from the tree, document that the Veteran was intoxicated even 
after arriving at North Memorial Hospital.  Also important is 
that there is no mention of knee pain or instability prior to 
the fall.  Rather, the Veteran characterized his behavior as 
"just out doing silly things."  Given all of the physicians 
who saw him on the day of his injury, as well as the highly 
detailed reports and reference to the Veteran's statements 
the Board, on a factual basis, finds it is highly unlikely 
that any statements made by the Veteran about a contribution 
of his knees to his fall went unrecorded.  It is also highly 
unlikely that, if he did experience any knee symptoms, 
whether pain or instability, immediately prior to his fall, 
he would not have reported such.  The Board finds that what 
is highly likely, or more likely than not, from these reports 
is that the Veteran had no knee symptoms just prior to his 
fall, but rather fell from the tree due to a combination of 
his alcohol intoxication and the precarious position in which 
he placed himself (climbing a tree), providing, as a whole, 
highly probative factual evidence against the claim that it 
was his knees (knee pain) that caused this fall. 

In an August 20, 2001 report which includes "ADMISSION 
HISTORY AND PHYSICAL EXAMINATION" Dr. "I.B." provided as 
follows:  "The patient is a 36 year old gentleman, who was 
fishing.  His lure got caught in a tree, so he went up into 
the tree.  He had approximately 8 beers and the branch broke.  
He fell about 20 feet into the river."  Dr. I.B. then 
reports a history that includes that the Veteran was a 
roofer, that he was in good health, that "the patient states 
that his past history has basically been unremarkable except 
that at one point, he was taking both Feldane and Motric.  He 
developed a peptic ulcer, necessitating surgery."  

Later in the report, Dr. I.B., after referring to the 
Veteran's smoking of cigarettes, stated that "[h]is history 
really otherwise is unremarkable at this time.  His blood 
alcohol on admission was 79.  In the report of discharge 
summary, Dr. I.B. provided as follows:  "the patient is a 36 
year old male who, on 08/05/01, was intoxicated and was 
climbing a tree to get a fishing lure down when a branch 
broke."  

Dr. I.B.'s detailed report of the Veteran's medical history, 
even going as far as a report of his peptic ulcer, along with 
his statement that the Veteran's history was "unremarkable" 
tends to show that the Veteran did not report any 
contribution of his knee disability to his fall and, at that 
time, the Veteran himself did not believe his fall had 
anything to do with his knees.  Simply stated, if the Veteran 
did indeed fall due to knee symptoms it is not believable 
that he would have reported a history of peptic ulcer but not 
mentioned to the doctor that his knees caused him to fall.  
This report by Dr. I.B. tends to show that the Veteran's knee 
disabilities had nothing to do with his fall, providing 
factual evidence against the claim that his knee disability 
caused the fall.   

Of note is that Dr. I.B. reported a blood alcohol on 
admission of 79.  The Veteran did not leave Meeker Hospital 
any earlier than 1500 on August 5, more than two hours after 
his fall.  Thus, the earliest time that any test on admission 
to North Memorial Medical Center for blood alcohol 
concentration would have to have been more than two hours 
after his fall.  Therefore, the blood alcohol level measured 
at 1300, closer to the time of his fall, is more probative of 
his blood alcohol level at the time of the fall and more 
relevant to whether he was intoxicated at the time that he 
fell.  

In a November 30, 2001 letter, Dr. "I.B." provided the 
following explanation with regard to the Veteran's injury:

His right knee, which had previously been 
diagnosed as a tendinitis, apparently 
gave way and contributed to his accident.  
He had been drinking beer at the time and 
his blood alcohol was 0.79 at the time of 
the accident.  In my opinion, the fall 
was related to many factors, including 
being on a tree branch, the alcohol 
content, and the knee giving way.

Dr. I.B. reports that the Veteran's blood alcohol at the time 
of the accident was 0.79 but provides no basis for that 
statement.  (The Board assumes that Dr. I.B. intended to 
state that the Veteran's blood alcohol concentration was 
0.079, as a blood alcohol concentration of 0.79 is nearly ten 
times the limit for a presumption of intoxication while 
driving in all states.  See for e.g. M.S.A. § 169A.20 (2009) 
(Minnesota statute defining in part the crime of driving a 
motor vehicle while impaired as doing with an alcohol 
concentration of 0.08 or greater).)  

Dr. I.B.'s report of the Veteran's blood alcohol at the time 
of the accident is not supported by any data and it does not 
agree with the laboratory results taken shortly after his 
accident, which was that his blood alcohol was at 105 mg./dL.  
Rather Dr. I.B. provided in the August admission history and 
physical examination that the Veteran had a blood alcohol of 
79 at admission.  This was, at minimum, two hours after his 
blood tests at Meeker Hospital.  Hence, as to the Veteran's 
blood alcohol level when he fell from the tree, the clinical 
laboratory results from Meeker Hospital are dispositive.  

The Board assigns no probative weight to Dr. I.B.'s statement 
that the Veteran's knee disability contributed to his fall 
and resultant injuries because he provided no rationale for 
that statement.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Moreover, there is no mention of the Veteran's knees in the 
reports Dr. I.B. dictated in August 2001.  Indeed, those 
reports include Dr. I.B.'s statements that the Veteran's 
history was "unremarkable".  It is beyond belief that the 
Veteran would have reported pain or instability as the cause 
of his fall, but Dr. I.B. would not have recorded some 
mention of his knees and instead would have referred to his 
peptic ulcer history and stated that his other history was 
unremarkable.  It is also beyond belief that, if the Veteran 
did indeed experience pain or instability of his knee just 
prior to his fall, he would not have reported such in the 
course of his treatment at North Memorial Hospital.  

Additionally, the North Memorial Hospital records include a 
report of psychological consultation dated August 29, 2001 
which is also absent for any mention of the Veteran's knees.  
"D.D.", Ph.D. interviewed the Veteran and reported that his 
history suggested problems with alcohol abuse.  She also 
stated that the Veteran admitted to a history of risk-taking 
behavior and being somewhat impulsive by nature.

Such findings are found by the Board to only provide more 
evidence against this claim.  Dr. D.D.'s report is more 
evidence that the Veteran's later account of falling out of 
the tree due to knee pain or instability is not credible.  If 
his knee caused his fall, the Board would expect at least a 
mention of such in this report.  Her recording of the 
Veteran's report of a risk taking behavior and her statement 
regarding alcohol abuse sets out a picture of the Veteran's 
injury as due to his climbing the tree while intoxicated and 
that these actions, not any contribution from his knee 
disabilities, caused his fall and resultant cervical spine 
disability.  

Submitted at the time of his claim is a letter dated August 
17, 2001 in which Dr. "M.A." stated as follows "[The 
Veteran] was injured in a fall from a tree on August 5, 2001.  
He sustained a cervical fracture with quadriplegia, a 
thoracic fracture and a right radial head fracture.  He will 
require long term hospitalization including acute 
rehabilitation.  It is as likely as not that the disability 
in his knees contributed to his fall."  Dr. M.A. provided no 
explanation as to his conclusion that it is as likely as not 
that the Veteran's knee disability contributed to his fall.  
Therefore his opinion is assigned little probative value.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a VA FORM 21-4176, report of accidental injury, dated 
November 2, 2001, the Veteran reported as follows:  

Some friends and I were going to go 
canoeing.  One of my friends had 
attempted to retrive (sic) a fishing lure 
from a tree unsuccessfully.  I climbed up 
the tree to retrieve the lure.  My right 
knee gave way, causing more weight on the 
branch I was hanging on to, causing it to 
break, resulting in my falling 20 - 25 
feet to the bank below.

In answer to a question as to whether alcoholic intoxicants, 
narcotics, drugs, or misconduct of any kind on the part of 
persons concerned involved in the accident the Veteran 
checked a box for "YES."  He explained "I had one beer in 
Forest City.  I had one beer approx. one hour before the 
indicent (sic).  My BAC [blood alcohol concentration] was 
below the legal limit, at .079."  

This statement is significant because the Veteran asserts 
facts that he later contradicts (cited below); namely that he 
drank one beer on the date of the accident, that his knee 
gave way, and that the branch which he was hanging onto 
broke, resulting in his fall.  

As to the Veteran's report of a 0.079 blood alcohol 
concentration he reports the value from North Memorial 
Hospital, not the value obtained hours earlier at Meeker 
Hospital.  Thus, his report of a 0.079 alcohol concentration 
is not probative of his level of intoxication at the time of 
the accident.  That level, as stated above, is shown by the 
Meeker Hospital report and was 0.105.  

This statement by the Veteran does tend to show that the 
Veteran was aware of his intoxication at the time of the 
injury.  As VA had not issued a decision at that time, his 
statements appear to be preemptive attempt to explain away 
his intoxication.  

It is important to note that the Board does not make these 
findings in a vacuum.  Rather, these findings by the Board 
are supported by the Veteran's later references to his 
alcohol consumption which are inconsistent with this 
statement of drinking "one beer".  

On November 8, 2001, the Veteran underwent a VA examination.  
The examination request from the RO indicates that an opinion 
was requested as to whether it was more likely than not that 
the Veteran's bilateral knee disability was the cause of his 
spinal cord injury.  

In this regard, the Board believes it must address a critical 
issue in this case:  Whether a medical opinion can, or can 
not, provide an answer to the question of whether the Veteran 
had knee pain (or his knee gave out), prior to the fall.  The 
Board finds that the answer to this question is no.  As the 
undersigned attempted to explain at the Veteran's hearing, no 
health care provider can tell the Board the cause of this 
accident.  A medical provider could provide a medical opinion 
as to whether the Veteran had knee instability prior to the 
fall, or whether it was possible for the Veteran to have had 
knee pain prior to the fall, but this is not the question (no 
one suggests that it is "medically impossible" for the 
Veteran's knee to have given out prior to the accident, 
causing the fall).  The question before the Board is factual, 
not medical.

In any event, within the examination of November 8, 2001, the 
examiner provided diagnoses but did not answer this question.  
This, as the Board explains more fully below, renders the 
medical evidence contained in the report inadequate.  
However, that the report would be inadequate for rating 
purposes does not mean that everything contained in the 
report is deemed not probative.  That which the report does 
contain, which is probative, is the examiner's recording of 
the Veteran's report of what happened just prior to his 
injurious fall from the tree.  After referring to the 
Veteran's bilateral knee disability as being present since 
1987, the examiner stated as follows:  

The patient, since this time, has had 
bilateral knee weaknesses with knees 
giving out at times, especially when he 
has done any climbing.  He has worked 
mostly as a roofer and has recalled the 
knees just buckling on him as he is 
walking across roofs.  On August 5 of 
2001 the patient was on a canoe trip with 
several other friends when he climbed a 
tree to help get down a Daredevil lure 
that was up in the tree.  He recalls 
climbing up high and, from about a 25-
foot distance, as he was coming down 
after getting he lure, he had his right 
knee buckle on him giving out.  He 
grabbed a hold of a branch with his right 
hand but this gave way and he fell 25 
feet landing on the shoreline.  

This report paints a picture of the Veteran's knee giving 
way, the Veteran grabbing a branch, the branch breaking, or 
itself giving way, resulting in the Veteran falling from the 
tree.  Though consistent with his earlier report, this is 
inconsistent with testimony provided by the Veteran during 
the 2009 hearing, in which he painted a different picture of 
what occurred (as will be cited below).  

Additionally, this report of his right knee buckling, and of 
a history of his knee buckling while working as a roofer, but 
with no mention of pain, is viewed by the Board as a 
statement of instability of his knees.  His mention of his 
knees giving out, especially when climbing, also draws to 
mind a picture of instability.  His report would later 
change.  After the RO denied his claim, finding that his 
service connected knee disability did not include an unstable 
knee, the Veteran began asserting that pain in his right knee 
caused him to fall.  

Very unfortunately, the Board must find that the 
inconsistency and the timing of his change of symptoms by the 
Veteran (when looking on this case as a whole) tend to show 
that the Veteran's account with regard to his knee symptoms 
on the day of the accident is not credible.  

Also of interest is that the service treatment records do not 
show any history of trauma to either knee during service.  
The service medical records show that the Veteran was treated 
primarily for left knee pain and swelling on numerous 
occasions during service without any history of specific 
trauma.  The records showed only a single complaint of 
bilateral knee pain in February 1985.  Other than a single 
notation of slight laxity, bilaterally, by a corpsman in 
February 1985, the service medical records showed no 
objective evidence of any subluxation or instability in 
either knee at any time during service.  In fact, on his 
service separation examination in July 1987, made no mention 
of any right knee problems and referred only to his left 
knee.  Anterior Drawer, Lachman, and McMurray signs were 
negative, the left knee was stable to varus/valgus stress 
testing, and three x-rays studies in service were negative.  

Of record is a September 1990 letter in which Dr. "M.S." 
recorded the Veteran's report that not infrequently he would 
waken in the morning with pain and swelling of his knees.  
She also stated as follows: "He has also had difficulty with 
his knees buckling on him on occasion, particularly the left 
knee."  Dr. M.S. examined the Veteran and included in her 
letter that "[t]here is no detectible clinical instability 
of the medial lateral collateral ligaments or the anterior, 
posterior cruciate ligaments."  

Similarly, VA examinations in September 1988 and 1990, and 
November 1993, showed no evidence of subluxation or 
instability in either knee.  On examination in September 
1990, the Veteran specifically denied any history of trauma 
to either knee.  He did report that his knees buckled 
occasionally, particularly the left knee.  However, testing 
for anterior and posterior cruciate and medial and lateral 
collateral ligaments on all three examinations were within 
normal limits.  

These records tend to show that the Veteran had no clinical 
instability of either knee and that, at least in 1990, his 
left knee was more symptomatic than his left.  These records 
from service and the 1990s are of limited probative value in 
this case.  What matters is what happened years later, in 
2001, on a specific day.  What these records tend to show is 
that the Veteran had painful knees.  

In March 2002 ,the RO denied service connection for cervical 
spine injuries flowing from his fall and mailed a copy of 
that decision to the Veteran the following month.  In that 
decision, the RO informed the Veteran that evidence of record 
did not indicate knee instability related to the Veteran's 
service connected patellar tendonitis and therefore his 
injuries incurred in the fall were not caused by his patellar 
tendonitis.  

In a report dictated April 17, 2002 Dr. "E.E.", of physical 
medicine and rehabilitation at Abbott Northwestern Hospital, 
reported that the Veteran had recently undergone spinal cord 
rehabilitation and that about a week and one half earlier he 
was found to have a swollen right knee.  Dr. E.E. reported 
that both the Veteran and his spouse asserted that the 
Veteran's spinal cord injury was the result of a fall which 
was a result of his right knee giving away and that the 
Veteran and his spouse inquired as to whether something 
premorbid about the knee may have caused this.  Dr. E.E. 
provided as an impression that the Veteran "has a right knee 
effusion as well as documented arthritis.  There may be some 
other problem that either could be related from ongoing knee 
issues prior to his accident or caused by his fall."  

This reports from Dr. E.E. is only speculation regarding the 
Veteran's then current (some nine months after his fall) knee 
effusion and is not evidence as to why the Veteran fell in 
August 2001.  

In May 2002, the Veteran filed a claim for an increased 
disability rating for his right knee.  He also submitted a 
report of an April 2002 MRI of his right knee which showed 
certain pathology, including muscle strain, ligament sprain, 
effusion, synovitis, and other findings that were less 
certain as to a diagnosis, including less certain evidence 
regarding "residua of meniscocapsular injury" and "defects 
in the articular cartilage."  There is nothing in this 
report as to the cause of the pathology or any relationship 
to his fall.  The MRI is not probative of why the Veteran 
fell in August 2001.  

A July 2002 letter Dr. E.E. provided that the Veteran has 
undergone rehabilitation and has some right knee swelling but 
that the swelling is not caused by his rehabilitation 
activities but most likely related to previous knee trauma.  
He remarked that these findings would have added to 
instability of the right knee.  This report comes long after 
the Veteran's August 2001 injury and says nothing of the 
state of his knee on the date of that injury, or what the 
Veteran experienced immediately prior to his fall.  This 
report therefore is not probative of the cause of the 
Veteran's fall from the tree.  

In December 2003 the Veteran and his spouse testified before 
a DRO.  The Veteran testified that an MRI of his right knee 
was conducted in April 2002, explaining that his pain started 
while undergoing rehabilitation on an exercise bicycle and 
that "all of the sudden, it started swelling up."  DRO 
December 2003 hearing transcript at 4.  

This then is a report of a diagnostic test conducted due to 
swelling that occurred long after his fall and in the context 
of exercising on a bicycle.  The Board finds this to be of 
little, if any, probative value as to any symptoms 
experienced immediately prior to his fall.  

In a July 2002 letter, the Veteran's mother stated that the 
Veteran's knees would bother him if he stood on a concrete 
floor all day long and that when he did so in the past, while 
working at a restaurant his mother owned, the next day his 
knees would be painful and swollen.  The Veteran's mother 
also reported that "I saw his knees a day or so right before 
he fell from the tree.  He had helped lay sod, and his knees 
became so swollen he didn't even "have knees" and he walked 
as though he was on stilts."  

In another July 2002 letter, "S.C." reported that he had 
known the Veteran for more than 10 years and "experienced 
[the Veteran's] knee problems on his jobs and my own jobs."  

In another July 2002 letter "B.R." reported that the 
Veteran had helped B.R.'s company lay sod off and on all of 
his life.  He stated that: 

Last summer he helped once and while 
laying sod and his knees would swell and 
the next day he would be limping.  I 
specifically remember on August 4, the 
day before [the Veteran's] accident, he 
had been helping me finish up a sod job 
and wrapped up early due to head n 
problems with his knees.

In another July 2002 statement the Veteran's spouse provided 
that the Veteran generally had pain and swelling of his knees 
following sports participation, laying sod, roofing, or any 
other activity that applied pressure to his knees.  She 
reported "[m]any mornings [the Veteran's] knees were 
unstable and he had trouble getting out of bed."  She also 
reported that "[t]he night before [the Veteran's] accident 
he was experiencing problems with his knees from helping lay 
sod that day...I remember because my husband was unable to have 
relations because of it."  Finally, she reported that "my 
husband's knee gave out while climbing a tree and he suffered 
a fall that left him paralyzed."  

These reports are essentially that the Veteran had sore knees 
from laying sod the day before his fall from the tree.  
Although the Veteran's spouse reports that the Veteran's 
knees were unstable her description is one of pain and 
soreness, not instability.  Significantly, none of these 
individuals provide any evidence to what happened immediately 
prior to the fall.  

The Board has considered this evidence, but when taken into 
consideration with the detailed reports from Meeker Hospital, 
Gold Cross Ambulance, and North Memorial Medical Center, 
which are curiously absent for any mention of knee pain or 
instability causing the fall, the Board assigns these reports 
much less probative weight than the more objective recorded 
reports made in the course of the Veteran's initial 
treatment.  

In August 2002, the Veteran underwent a VA examination of his 
right knee.  This examination includes the earliest report 
from the Veteran that pain, as opposed to instability, was 
related to his fall, as the examiner related "[h]e said he 
fell because of his knee pain and buckling and lost 
control."  

This report of pain of his right knee causing him to fall is 
different than a report that his knee "gave out".  Prior to 
this report, he had never reported that he had sudden pain of 
his right knee, only that his knee had buckled.  The Board 
finds that sudden pain is a different description than a 
buckling (which draws to mind the knee simple ceasing to 
function).  The timing of this report, coming after the RO 
informed him that his knee disability did not include 
"instability", is relevant to the Veteran's credibility as 
far as his reports of experienced symptoms just prior to his 
fall.  The change of his account after the RO denied his 
claim impacts negatively on his credibility in this regard.  

The Board makes this determination after fully considering 
that the Veteran had described buckling in his reports in the 
1990's.  The complete lack of any mention of "pain" earlier 
in his account of the August 2001 fall the Board finds to be 
a distinction that is meaningful in this case.  This change 
of his account draws into question whether he experienced any 
symptoms involving his knee just prior to his fall.  Standing 
alone, this change of account may not mean much, but when 
taken in the context of the other evidence of record, 
particularly the initial treatment reports, the change of 
account fits into a view of this case as one where the 
Veteran did not experience knee symptoms just prior to his 
fall.  

In June 2004, the Veteran again underwent a VA examination.  
The examining physician, who also examined the Veteran in 
2002, stated that the Veteran provided a history during that 
earlier examination that the Veteran believed his fall was 
due to sudden pain in his right knee causing him to lose his 
grip.  The physician stated "Again, I am not able to 
establish causal relationship between knee pain, loss grip, 
fall and spinal cord injury.  In other words, it is difficult 
to say spinal cord injury and non-functional knee are 
secondary to service connected because through sudden knee 
pain and fall while climbing.  Today I told the veteran my 
reasoning and opinion, he totally agrees with it."  

This report is not probative of why the Veteran fell in 
August 2001.  The Board finds that this is not a question 
that can be answered by a physician examining the Veteran's 
knee months or years after his fall.  Asking the question 
again cannot provide probative evidence because the question 
is not one that depends on medical evidence in existence.  
Rather, this question (whether the Veteran fell due to a 
symptom, pain or instability, of his knee) is answerable from 
a non-expert finding from the facts surrounding that fall.  

In this case the facts surrounding that fall overwhelmingly 
show that the Veteran fell from the tree because he placed 
himself in a precarious position while intoxicated, and these 
two facts, and nothing else, proximately resulted in his fall 
and resulting cervical spine injury.  The medical reports 
just after the accident, the Veteran's statement after the 
accident, and his noncredible statements to VA since the 
accident provide the Board with factual evidence that 
supports the conclusion that the Veteran did not have 
problems with his knees just prior to the accident and that 
his knee disability did not play any roll in this horrible 
accident.  

With regard to medical reports that support this claim, the 
Veteran's reports in pursuit of benefits for that disability 
are shown by the evidence to be contradictory and not 
credible.  Hence, a report by a physician based on what the 
Veteran now states he experienced just prior to the fall 
would be of little value.  

In June 2005, "T.C." and "A.L." provided lay witness 
statements regarding the Veteran's fall.  T.C. stated as 
follows:  

While getting ready for our canoe trip 
down the river, we noticed some fishing 
lures caught in the tree above.  One of 
the guys in our group climbed the tree to 
attempt to retrieve a lure.  He was 
unable to get one, and climbed down.  
[The Veteran] then climbed the tree to 
try his hand at it.  After a short 
struggle, he was able to get to a point 
where he could stretch out and reach the 
lures.  And the next thing I knew [the 
Veteran] was falling.  He landed in the 
very edge of the river in shallow water.  
We were careful not to move him and 
called an ambulance.  

A.L provided the following account:  "We were by the River 
getting ready to go canoeing - my son Nick climbed up the 
tree and came down.  Then [the Veteran] climbed the tree, the 
next thing I knew he yelled something and fell down from the 
tree."  

These eyewitness accounts add nothing as to whether the 
Veteran's knees had anything to do with his fall.  To the 
extent that T.C. reports that the Veteran had to stretch out 
to reach the lure, the picture painted is one supporting a 
finding that the Veteran was in a precarious position and 
that precarious position, combined with his intoxication, as 
the proximate cause of his fall and resultant cervical spine 
injuries.  

In a letter received in January 2006, the Veteran argued that 
A.L.'s statement that the Veteran yelled something meant that 
"I must of let go to grab my knee.  That would put my head 
coming out of the tree first and explain why I landed on my 
head.  Otherwise I would of landed knees or feet first."  

The Board affords this explanation to be without merit.  
First, A.L. did not report that the Veteran yelled with 
regard to his knee or that A.L. saw him grab his knee.  So 
the Veteran's explanation as to why he yelled is nothing more 
than another statement by the Veteran that he fell due to 
knee pain.  As to his explanation that this somehow shows why 
he landed the way he did, this is mere speculation and not 
probative of a fall due to his knee disabilities.  

In a statement dated in December 2009, "R.H." provided the 
following:  

I have known [the Veteran] for over 29 
years.  I know that [the Veteran] drinks 
alcoholic beverages on a regular basis, 
meaning 5 or 6 times per week.  However, 
in the time I have known [the Veteran], I 
have observed that he does not drink 
alone nor does he drink to the point of 
intoxication.  Prior to his injury on 
August 5, 2001, I had ridden with him 
numerous times after he had been drinking 
and clearly observed that he did not show 
signs of intoxication as a result of any 
alcohol use.  

This letter provides no evidence as to the events of August 
5, 2001 and is therefore not probative of why the Veteran 
fell from the tree on that date or whether he was intoxicated 
on that date.  

S.C., A.L., and T.C., who had submitted earlier letters, 
submitted additional letters to VA in November 2009.  
"T.H.", "G.T.", and "T.N." also submitted letters to VA 
that month.  

S.C. reported that he had known the Veteran for 15 years 
through business relationships, had noticed the Veteran 
having problems getting up from his knees, and that it 
appeared to him that the Veteran's right knee would not work 
in rhythm with his left knee.  He reported that some days 
appeared worse than others depending on the type of work 
being done.  He also reported as follows:  

On the day in question I was not there to 
observe much in question because I was 
not there yet, I was just getting there 
everyone was on there (sic) first 
beverage that I was told, waiting for me.  
Asking what went, on something must have 
happened to [the Veteran] because two 
other people had climbed the tree but 
were not tall enough to grab the lure.  

A.L. reported that she did not see the Veteran drinking and 
that the Veteran did not seem impaired or drunk at any time 
on the day of the accident.  

T.C. reported that he had not observed any signs of 
impairment of the Veteran prior to the accident.  He stated 
that after the fall he ran to an open area to get a better 
signal to telephone for help and "upon return [the Veteran] 
was conscious and speaking clearly, despite his injuries."  

T.H. reported that he was not present on the day of the 
accident but had at other times observed the veteran to have 
knee discomfort.  

T.N. reported that about noon on the day in question he and 
others started to meet at the landing.  He stated that he did 
not see any alcohol being consumed at that time.  He also 
reported that the Veteran fell from the tree into the river 
and the tree was still in one piece.  

G.T. reported that he and the Veteran had one drink at the 
Veteran's house, stopped at a bar on the way to go canoeing 
and had one drink, unloaded the canoes and had another drink, 
after which time the Veteran climbed the tree and fell.  G.T. 
also reported that in the past the Veteran had reported that 
his knees were sore.  

The Board has considered these reports.  Although most of 
these individuals report that they did not see the Veteran 
drinking and that he did not appear impaired to them, such 
reports must be taken in context with the rest of the 
evidence of record.  That they did not see the Veteran 
drinking is of limited value because it does not establish 
that he had not consumed alcohol that day, and, indeed, he 
has not claimed that he did not do so.  As to their 
observations of any impairment, the Board finds more 
probative the reports made in the context of medical 
treatment and the laboratory test results.  T.J.'s statement 
that he and the Veteran had three drinks prior to the 
accident is not as probative as the Veteran's report to the 
emergency personnel as to the number of drinks that he had 
because the Veteran made that statement at the time of the 
accident and in the context where he would have a strong 
motivation to tell the truth as accurately as possible, as 
opposed to T.J. who made his statement years after the 
accident and in the context of providing evidence for an 
injured acquaintance.  

As between the statements of the Veteran's acquaintances and 
the professionals who administered to him that day, the 
persons submitting statements in favor of the Veteran 
obviously have affection for the Veteran and as such have an 
inherent bias as opposed to the completely objective stance 
of the medical personnel.  This coupled with the laboratory 
tests and the Veteran's statements made to the emergency 
responders in the context of receiving treatment leads the 
Board to the finding that the statements from the Veteran's 
acquaintances do not meaningfully shift the weight of the 
evidence in favor of the claim.  

In September 2009, VA again afforded the Veteran an 
examination with regard to whether disability resulting from 
cervical spine injury was proximately due to or the result of 
his knee disabilities.  The examiner indicated that she had 
reviewed the Veteran's medical records including his claims 
file.  Following this review and examination of the Veteran, 
the examiner stated as follows:  

Pt is sc for bilateral tendonititis 
Review of the records shows that alcohol 
was involved with the fall.  Per review 
of literature I was unable to find any 
mention of leg buckling or weakness 
associated with tendonitis.  In fact the 
following symptoms are common with this 
disorder pain when affected area moved or 
touched, swelling, limited movement.  I 
am only able to speculate as there was no 
one else around when the accident 
occurred but I would theorize that it is 
less likely than not related to his 
bilateral knee tendonitis (sic).  

This report is not evidence that tends to show that the 
Veteran did not fall due to his knee disabilities and is not 
evidence that tends to show that he did fall due to his knee 
disabilities.  The examiner, quite honestly and reasonably 
given the facts of this case, indicated that she could not 
make this determination, offering only a theory.  

The Board is aware that the examiner incorrectly stated the 
facts, reporting that no one else was around when the 
accident occurred.  Eyewitness accounts provide evidence that 
others were around and saw the Veteran fall, but those 
eyewitness accounts were submitted after the examination.  
Those eyewitness reports provide nothing more than that the 
Veteran fall out of the tree.  Thus, those statements do not 
add anything that possibly could have mattered in a review of 
the claims file by the examiner.  For reasons noted above, a 
medical opinion in this case, either for or against this 
claim, is of very limited probative value.  As such, the 
Board finds that the examiner's statement that no one else 
was around amounts to a distinction without a difference 
since the accounts provided from those that were around 
provide evidence only of that which was already known to the 
examiner - that the Veteran fell out of a tree when trying to 
retrieve a fishing lure.  

The Board finds that this examination is adequate.  The 
examiner provided the opinion requested by the Board in its 
June 2009 remand.  The examiner also provided a rationale for 
her opinion, stating that the literature did not support 
buckling or weakness due to knee tendonitis and indicating 
that the lack of accounts from witnesses to the fall 
(accounts probative of more than that the Veteran fell, 
anyway) left her with no option but to theorize.  She thus 
provided an opinion and provided an explanation for her 
opinion.  A more detailed explanation as to why there is no 
duty to assist or violation of the Veteran's right to 
compliance with the terms of a Board remand is discussed in 
the "Duties to notify and assist" section of the instant 
decision.  

The Board is aware that the examiner referred to pain as a 
symptom of tendinitis and stated that the literature did not 
show that tendonitis resulted in buckling or weakness.  The 
Board is also aware that the Veteran changed his original 
account that his knee buckled to a report that pain of his 
knee caused him to fall.  Again, even not considering his 
lack of credibility in this report, whether or not he had 
knee pain just prior to the fall is not a question that a 
medical expert can answer other than by resorting to 
speculation.  Hence, obtaining another medical opinion in 
this case would not add any relevant evidence to this case 
(unless it was possible to state that the Veteran's service 
connected knee disability could not cause pain or 
instability, which the Board believes is not medically 
possible).  This case boils down to a factual determination 
and can not be decided by medical opinion evidence. 

In a report dated in December 2009, Dr. "W.G." provided 
medical evidence with regard to the Veteran's claim.  Dr. 
W.G. stated that he had reviewed the Veteran's claims file, 
did not physically evaluate the Veteran, but questioned the 
Veteran via telephone.  Dr. W.G. provides 62 numbered 
paragraphs detailing the Veteran's history from the 1985, 
when he was on active duty, forward.  

Dr. W.G. reports that the Veteran's right knee sprains 
"could have varied in intensity and severity over the years 
and contributed to the right knee instability that as likely 
as not cause the veteran's right knee to give way on August 
5, 2001."  

The Board finds that this statement is circular in Dr. W.G. 
assumes that the Veteran's right knee gave away on August 5, 
2001 to argue that his right knee gave away on that date.  
Dr. W.G. provides only speculation as to any relationship 
between instability of the Veteran's knee and his knee 
sprains reported on the 2002 MRI.  His use of the word could 
is one of possibility, which does not support a grant of 
service connection.  See 38 C.F.R. § 3.102; see also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Similarly, Dr. 
W.G.'s statement that a right anterior cruciate ligament 
could have been quiescent enough at time over the years that 
the anterior draw sign would test normal on exam is one of 
speculation and possibility and does not support a grant of 
service connection.  Id.  

Dr. W.G. addressed the Veteran's mental state on the day of 
his injury, stating as follows:  

His blood alcohol level was reported at 
.105 at Meeker County Emergency Hospital 
and at .79 at North Memorial.  He was 
also given, at Meeker two large doses of 
Solumedrol, a corticosteroid, which is 
known to produce changes in the sensorium 
that may include a feeling of 
grandiosity.  This may explain why some 
physician or nurse noted that he had had 
either 8 beers or 8 drinks.  The Veteran 
vigorously denies saying this, but even 
if he had, it is more likely than not 
that the Solumedrol would have had an 
effect on what he said.  

This explanation is without merit.  The ambulance personnel 
took the Veteran to Meeker County Hospital and it was noted 
in the ambulance report, from a history obtained from the 
Veteran prior to transportation to the hospital, that he had 
8 or so alcoholic beverages.  Dr. W.G.'s explanation of the 
effect of the Solumedrol is thus not thus probative as to the 
Veteran's report prior to being administered the Solumedrol.  

Dr. W.G. goes on to state as follows:  

Additionally, the treating emergency room 
physician at Meeker, where the blood 
alcohol was found to be .105, gave as his 
diagnosis, along with Paraplegia, one of 
mild alcohol intoxication, not one of 
marked intoxication.  Furthermore, as 
noted earlier, with a blood alcohol 
concentration of .105, it is likely that 
three drinks, mixed strongly, with one 
and one half or even two ounces of liquor 
per drink would be insufficiently 
influenced by alcohol so that it would 
cause him to fall out of a tree.  

This statement is largely irrelevant.  To the extent that Dr. 
W.G. argues that the Veteran had only three strong drinks 
rather than eight regular drinks, the end result is the same 
- he was intoxicated with a blood alcohol level of 105 mg./dL 
measured shortly after his accident.  The number of drinks he 
had to achieve this level of intoxication is irrelevant to 
the level of intoxication.  

To the extent that Dr. W.G. may be attempting to bolster the 
Veteran's credibility, Dr. W.G.'s statement is also of no 
value.  The Board bases its credibility determination on the 
Veteran's inconsistent statements, particularly the statement 
reported to the ambulance EMT, the 2001 statement in which he 
reported drinking one beer, and his statements during the 
Board hearing where he stated that he had 2 or 3 "Windsor 
cokes."  Dr. W.G.'s statement does nothing to change those 
clear inconsistencies.  

After referring to "R.H."'s statement that he had not known 
the Veteran to drink to intoxication, Dr. W.G. stated "[w]hy 
should anything have been different on that day, when the 
veteran said that he had consumed all of two mixed drinks and 
part of a third prior to climbing the tree."  Later in his 
report Dr. W.G. stated as follows:  

It also seems as if the veteran was a 
rather frequent consumer of alcoholic 
beverages.  It seems reasonable that if 
he drank frequently, and he never got 
drunk, that he could be classified as 
someone who could "hold is liquor".  It 
is as likely as not that someone who 
drank frequently and who was only on his 
third drink would be insufficiently 
influenced by alcohol so that it would 
cause him to fall out of a tree.  

These statements are afforded no value.  This part of Dr. 
W.G.'s report is not a medical opinion as it is not supported 
by any expert explanation but is in the nature of what one 
would expect from a layperson offering anecdotal argument.  
His opinion in this regard amounts to one that even though 
laboratory results showed the Veteran's blood alcohol 
concentration to be consistent with central nervous system 
depression, because the Veteran could be classified as a 
person who could "hold his liquor" his intoxication as 
likely as not did not result in his fall.  This is nothing 
more than speculation and is untenable on its face.  

Dr. W.G.'s final paragraph consists of stating that he had 
read certain pieces of evidence contained in the claims file.  
He does not provide any analysis of that evidence but merely 
restates some of what he already listed in the 62 numbered 
paragraphs of the Veteran's history.  For example, he states 
"I have read statements of four other physicians who felt 
that the veteran's knee problems contributed to his tragic 
fall" but says nothing else about those statements.  After 
stating that he read certain items of evidence, Dr. W.G. 
states "I am of the opinion that as likely as no, the 
veteran's service connected right knee did buckle just prior 
to his fall from a tree on August 5, 2001, and led directly 
to the condition of incomplete quadriplegia that ensued from 
that fall."   

Here Dr. W.G.'s stated opinion is unsupported by rationale.  
His statement that he read items of evidence and his 
paragraphs identifying that evidence is not a rationale - it 
is no more than that he reviewed the claims file.  

Dr. W.G.'s opinion is speculative and wholly conclusory.  As 
such the Board affords no weight to this evidence.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During the Board hearing the Veteran testified that he had 
one drink, a "Windsor coke" at some point after 11 A.M. on 
the day of the accident.  November 2009 Board hearing 
transcript at 13-14.  He also testified that he had a second 
"Windsor coke" at a bar on the way to meet friends for a 
canoeing outing.  Id at 16-17.  He described this as his 
second drink.  Id.  He reported that after he unloaded the 
canoe he and a friend mixed a drink, but that he did not 
finish this third drink.  Id. at 18-19.  The Veteran also 
testified that at the time that he climbed the tree he was 
not feeling intoxicated.  Id. at 20.  Finally, he answered in 
the negative to his representative's questions as to whether 
anyone told him that he should not be climbing the tree 
because of what he had been drinking or that anyone gave any 
indication that he was intoxicated or may have difficulty 
climbing the tree.  Id.  

In the following exchange, the Veteran testified as to what 
he remembers reporting to the medical personnel on the day of 
the accident:  

Q.  Okay.  Right.  Now the record - - 
there's something in the records 
indicating that you had told the medical 
personnel or whatever that you had eight 
drinks that morning.  

A.  I don't believe I told anybody 
anything like that.  

Q.  Do you have any recollection of 
telling anybody - - discussing the issue 
of how much you had to drink with 
anybody?  

A.  Not right off hand.  When we went 
down to North Memorial the day after, we 
turned around and we talked to the doctor 
- - a couple of doctors, but I was still 
out of it, so out of it from the time 
that the paramedics picked me up where 
they hit - - shot me with Morphine, and 
then that stabler - - or your - - what 
the heck is it - - spinal cord stabilizer 
fluid that they inject you in ,  because 
when I got to the hospital, I could 
barely - - I - they just said, "put an 
'X' there so we can take care of you."  

Id. at 24.  

Clear from the ambulance report and the Meeker Hospital 
emergency room report, the evidence that the Veteran had 8 
drinks was obtained early in the process of providing 
treatment and long before he was administered any narcotics.  
Thus, the Board rejects the implication of the Veteran's 
account, related above, that information he provided to his 
caregivers that day may not be accurate due to narcotic or 
other treatment.  

More importantly, the Veteran has contradicted not only his 
report to the emergency medical technician immediately 
following the accident, but also his report on the November 
2001 VA FORM 21-4176.  In that November 2001 statement the 
Veteran reported that he had one beer.  During the hearing he 
reported that he had between two and three "Windsor cokes."  
This contradiction greatly reduces the credibility of the 
Veteran's reports made after his initial report as to what 
alcohol he consumed just prior to the fall from the tree.  Of 
note is that at the time of the accident the Veteran would 
have a strong motivation to provide as accurate report as 
possible because his immediate physical health was at issue.  
At the time of his later reports this would not be the case.  
This is a factor in assigning less value to his later 
reports.  The contradiction in his later reports adds support 
to the Board's rejection of the Veteran's account of having 
fewer than 8 drinks on the day of the accident.  

Finally, as between the ambulance report and the Veteran's 
more recent statements regarding the amount of alcohol 
consumed on the day of the accident, the Board assigns 
greater weight to the ambulance report.  There is simply no 
motivation for the emergency medical technicians to misreport 
the Veteran's history obtained upon their arrival.  Rather, 
the well being of the Veteran and their professional duties 
provide a strong motivation for the emergency medical 
technicians to accurately record the history obtained upon 
arrival, providing highly probative evidence against this 
claim.   

Also considered by the Board on this issue is a statement 
received in December 2009, in which the Veteran's spouse 
described the events of August 5, 2001.  She stated that the 
Veteran had a "Windsor coke" that the Veteran never drank 
beer and always drank Windsor."  She reported that the 
Veteran had this drink sometime after 11 A.M.  Considering 
this statement, along with the other evidence of record, the 
Board assigns the statement no probative weight.  This is 
because this statement does not agree with either the 
Veteran's testimony or the ambulance report, and does not 
take into consideration any events that occurred out of her 
sight.  

In short, the Board finds as fact that the Veteran had 
consumed 8 drinks prior to his fall from the tree and his 
blood alcohol at that time was high enough to affect him and 
indeed met the limit considered to show impairment when 
driving.  This is not to say that the Veteran was acting 
illegally or operating a motor vehicle at the time.  Rather 
these facts go to his condition at the time of the accident 
and, more importantly, the proximate cause of his fall from 
the tree.  His intoxication combined with the precarious 
position that he later described in dislodging the fishing 
lure from the tree is evidence that his intoxication was a 
proximate cause of his fall resulting disability, and hence, 
evidence of willful misconduct and a bar to VA disability 
compensation for his resulting disability.  

The Board also finds that the Veteran's different accounts of 
the event immediately prior to his fall are contradictory and 
tend to show a lack of credibility.  During the 2009 hearing 
the Veteran described those events as follows:  

I scooted up the tree real quick, and 
when I got up there, I turned and I took 
the one branch that was - - had the lure 
in it, and I give it a little snap and I 
threw it down, and that's where I had a 
sharp pain on the right side, and I 
reached for it.  And that's what kind of 
took me out of the tree, and that's where 
I landed on my head.  

November 2009 Board hearing transcript at 18.  

He provided additional testimony regarding what happened 
immediately prior to his fall in his answers (A) to questions 
(Q) posed by his representative as follows:  

Q.  And when you got to where this lure 
was, were you standing on a branch or 
you're dangling from a branch?  What were 
you doing?

A.  No, I had two great big branches 
underneath me that were, oh, I'd say 
about five inches around on both of them, 
and the one I was hanging on was a good 
handful, so a four-inch branch.  And the 
one that I -- that one branch that we 
took the lure out of was about three 
inches on the base, but when I reached up 
and got just the one little piece I was 
going to clip off, it was no bigger than 
a microphone stand.

Q.  So probably about --

A.  An inch.

Q.  -- a half to three-quarters of an 
inch that branch was?

A.  Yeah.

Q.  And then -- so then you broke that 
branch off with a -- with your right 
hand?

A.  Yeah.

Q.  And then what did you do with that 
branch?

A.  Threw it down.

Q.  Okay.  Now, had --

A.  And that's when I got my -- that's 
when I had a sharp pain in that right 
knee.

Q.  And then, when you had the sharp pain 
in the right knee, what happened then?

A.  It was just a couple.  I mean, it 
happened so fast, it was just you wanted 
to reach down for it, and you were 
already out, just there.  I don't -- I 
can't tell you how I fell out of the 
tree, otherwise I'd have never landed 
like I did.  I was always told to land 
with my head up, so --

Q.  Okay.  So the last thing that you 
recall was that you had this pain in your 
knee and down you went?

A.  It was just like a reach.  I grabbed 
it, twitched it, threw it down, and it 
was almost right after that that my pain 
in my knee hurt.

Q.  Okay.  Now --

A.  I don't know if it was from over-
extending it or tippy-toed up and down or 
something or what, but -- 

Id. at 21-23.  

This testimony paints a picture of the Veteran reaching out, 
or overextending, while standing on tree branches and 
snapping off a piece of branch.  This shows him to be in a 
very precarious position just prior to his fall.  More 
importantly, this report is different than his earlier 
description of the events immediately preceding his fall.  In 
his November 2001 VA Form 21-4176 he reported that the branch 
that he was hanging onto broke because he shifted his weight 
in response to his knee giving way, causing his fall.  But 
during the hearing, he reports that he that he broke a branch 
containing the lure and threw the branch to the ground, then 
had a pain in his knee and fell.  This later account is not 
one of a branch breaking off due to shifting of his weight.  
Indeed, he testified as to the sturdiness of the branch to 
which he was holding onto.  

These varying accounts tend to show that the Veteran's 
account of what happened just prior to his fall is not 
accurate.  

The Veteran's own testimony is that everything happened very 
fast.  It is clear to the Board that the Veteran fell from 
the tree and that based on the most probative factual 
evidence of record his knee disabilities more likely than not 
had nothing to do with the accident. 

Although he reports that he felt a pain in his right knee 
just prior to falling, he also earlier reported that his knee 
gave out.  Given his description it is less likely than not 
that any knee pain, as opposed to his overextension while 
snapping off a three-quarter inch tree branch and throwing it 
and the lure to the ground, resulted in his fall.  

The most likely scenario, the one supported by the objective 
evidence and the earliest and most probative evidence (from 
the date of the accident) is that while intoxicated the 
Veteran had climbed a tree some 20 to 25 feet, extended 
himself to retrieve a fishing lure caught in a small branch, 
broke the branch off and threw it to the ground, and that 
this action (more likely than not combined with his 
intoxication) to cause him to lose his balance and fall from 
the tree.  His knee disabilities, which were not mentioned in 
the otherwise detailed emergency room report and ambulance 
report, did not have anything to do with his fall and more 
likely than not did not contribute to the fall.  His knee 
disability was not a proximate cause of his fall.  Rather, 
his climbing of the tree while intoxicated was the proximate 
cause of his fall.  

The Board finds that the act of climbing a tree 20 to 25 feet 
above the ground and reaching out to snap off a branch, 
either taking into consideration his alcohol consumption or 
without considering his alcohol consumption (whether the 
Veteran's alcohol consumption was cause of this accident will 
never be known), constitutes an efficient intervening cause 
which produced his injury and without which the result would 
not have occurred.  This intervening cause broke any natural 
and continuous sequence connecting the Veteran's service 
connected knee disabilities to his cervical spine injury.  
Thus, the injuries he sustained in that fall were not 
proximately due to or the result of his service connected 
knee disabilities.  This is a sufficient and independent 
reason why a grant of service connection for those injuries 
is not warranted.  

Additionally, the Veteran's misconduct is a bar to VA 
compensation for injuries suffered when he fell.  The 
emergency room diagnosis tends to show that the Veteran was 
intoxicated when he climbed a tree 20 to 25 feet above the 
ground to get a fishing lure.  This diagnosis is supported by 
the clinical laboratory results, and the report of alcohol 
consumption which was recorded in the ambulance report.  His 
intoxication resulted immediately and proximately in his 
injuries on August 5, 2001.  

Finally, the Board finds that the Veteran's account of knee 
pain causing his fall and injury is not credible.  This is a 
third independent and sufficient reason why service 
connection for the injuries of his cervical spine suffered on 
August 5, 2001 is not warranted.  

In conclusion, the preponderance of the evidence shows that 
the Veteran's knee disabilities were not a proximate cause of 
his fall from the tree in August 2001 and the resulting 
injuries.  Rather his climbing of the tree while intoxicated 
was the proximate cause of his fall and resulting injuries.  
His intoxication led directly to his current disability of 
the cervical spine.  His appeal must therefore be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in October 2001, March 2005, and 
July 2009.  Only the October 2001 letter was sent prior to 
the initial adjudication by the RO.  That letter provided the 
Veteran with notice as to the evidence required to 
substantiate his claim and his and VA's respective duties to 
obtain that evidence.  The March 2005 letter provided similar 
notice.  The July 2009 letter provided much more notice 
specifying not only the evidence necessary to substantiate 
his claim and his and VA's duties in obtaining that evidence 
but also the specific requirements to establish secondary 
service connection, and how VA assigns disability ratings and 
effective dates in the event that service connection is 
established.  

After these notice letters were sent, the RO readjudicated 
the Veteran's claim in a September 2009 Statement of the 
Case.  Thus, the timing defect in the notice was cured 
because after the last notice letter was sent the Veteran had 
a meaningful opportunity to participate effectively in the 
processing of his claim and the RO readjudicated his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All pertinent available treatment 
records identified by the Veteran have been obtained.  The 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  VA examinations were conducted in August 
2002, June 2001, and September 2009.  Numerous lay 
statements, from the Veteran's mother, spouse, and 
acquaintances are of record.  The Veteran submitted a 2009 
medical opinion from "W.G.", D.O. 

In its August 2008 decision, the Veterans Court explained 
that it could not discern a clear meaning in the answer that 
the VA physician provided (in June 2004) in response to VA's 
request to provide an opinion regarding the contribution of 
the Veteran's bilateral knee condition to his spinal cord 
injury.  In June 2009, the Board remanded this matter to the 
RO in order to obtain a medical opinion as to "whether it is 
at least as likely as not that the Veteran's fall from a tree 
in August 2001 was proximately due to, or the result of the 
Veteran's service-connected bilateral knee disability."  The 
examination was conducted and an opinion rendered.  The Board 
finds that this opinion is adequate and under the facts of 
this case, VA has substantially complied with the remand 
directive regarding the examination.  See Stegall, v. West, 
11 Vet. App. 268 91998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In the September 2009 opinion, as explained in the "Merits" 
section of the instant decision, the examiner incorrectly 
stated that there was no one present when the Veteran fell 
from the tree.  There are reports from persons who state they 
were present.  Those reports, however, provide only that they 
saw the Veteran fall.  The examiner was aware of that fact so 
her statement that no one was present has no practical effect 
on her opinion.  

The examiner responded to the Board's request and offered an 
opinion.  That her opinion is not probative of whether the 
Veteran's knee disabilities proximately caused his fall does 
not render her opinion or the examination inadequate.  She 
explained why she essentially could not realistically say one 
way or the other whether his fall was due to his knee 
disabilities.  The Board agrees with her view.   

In Roberts v. West, 13 Vet. App. 185 (1999), the Veterans 
Court considered whether a physician's statement "[c]annot 
say whether related to frostbite or not" was inadequate where 
that statement was in response to a Board remand requesting a 
medical opinion as to whether that appellant's arthritis was 
due to residuals of frostbite during service.  The Veterans 
Court stated that "[t]he fact that the medical opinion was 
inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate."  Id. at 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Veterans Court addressed a VA medical examination 
report regarding a claim for an increased rating; 
specifically, the issue of whether the statements of the 
examiner were rendered the examination inadequate with regard 
to extraschedular consideration and the effect of the 
veteran's disability on his occupational functioning and 
daily activities.  The Veterans Court stated "[n]or was he 
required to offer a speculative opinion based on information 
that the appellant had not provided."  Id. at 455.  This 
case is similar to Martinak and Roberts and the reasoning of 
the Veterans Court in those cases applies here.  

Indeed, as noted above, medical expert opinion evidence in 
this case is of little, if any, value.  What matters are 
whether the Veteran's disabilities resulting from his fall 
were the proximate cause of willful misconduct and whether he 
actually had any knee pain or instability just prior to the 
fall.  As explained in the "Merits" section, other evidence 
of record preponderates in the direction that his willful 
misconduct did proximately result in his fall and subsequent 
disability and in the direction that he did not experience 
any knee symptoms just prior to the fall, causing or 
contributing to the fall.  

At hearing, it appears that the Veteran's representative was 
in agreement that what this case comes down to is a 
credibility determination.  Another medical opinion in this 
case will not provide a basis to grant, or deny, this claim.  
A factual determination must be made. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


